DETAILED ACTION
	This action is responsive to applicant’s communication filed 06/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9-10 and 12 are rejected under 35 U.S.C. 112(a).
Claims 1-2, 8-10, 12-14, 20 are rejected under 35 U.S.C. 103.
	Claims 3-7, 11, and 15-19 are cancelled.

Response to Arguments
	Due to the amendments to the claims, the 35 U.S.C. 112(a) rejections of claims 1-2, 8, 13-14, and 20 have been withdrawn. However, the 112(a) rejections of claims 9-10 and 12 are being maintained due to the term “user-specified” on line 6 of claim 9.

Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
	
I. The combination of Shen with Bailey is proper.

. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The most clear teachings of “training, by the computer system, a machine learning engine to score a subsequently presented input user interface element according to the design parameter, wherein the training uses visual characteristics of the set of user interface elements as input training data… to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training, wherein the machine learning engine is a neural network” is taught in Paragraphs 0102, 0107 and 0110 of Shen:
“the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images… training the neural network involves training the neural network to minimize a difference between a predicted rating for a given attribute and user provided ratings for the given attribute… the training structure of the neural network includes a regression loss model trained to 
The ”user provide ratings” are the label information used for training. The “predicted user ratings” are the outputs of the neural network. The neural network is trained to minimize the differences between the label information and the output of the neural network. The missing element of the recited limitations is therefore “uses the generated rankings as label information”. Bailey, however, teaches generating a ranking based on user selections when presented with pairs of images (Paragraphs 0036, 0054-0058). The rankings produced in Bailey are for estimating the quality of content items, similar to the user provided ratings taught in Shen. The rankings in Bailey are produced based on the selections by a user of an image within a pair of images that more strongly exhibit a qualitative aspect. Shen also teaches that the images used in training the neural network are rated by the same user in order to ensure consistency (Paragraphs 0023, 0032, and 0059). Finally, the rankings in Bailey are scores indicative of the quality of the items (Paragraphs 0004, 0028, and 0035), similar to the user ratings in Shen, which are scores such as a scale of 1 to 5 stars (Paragraphs 0023, 0084). Given these features of the rankings taught by Bailey and the user ratings which act as label information taught by Shen, it would not be unreasonable for one of ordinary skill in the art to use the rankings generated in Bailey as the label information for the neural network of Shen.
	Bailey (Paragraphs 0028-29) teaches that the purpose of a user making pairwise comparisons in order to rate content items is to produce more accurate estimations of the quality of content items. Rather than training the neural network to minimize differences between manual user ratings and the output of the neural network, this 
Applicant argues on Page 8 that the most logical combination would appear to be to use Bailey’s pairwise comparisons as training inputs into the neural network, rather than the ranking scores taught by Bailey since the ranking scores are outputs of a ranking model and not label information input into a machine learning engine. The examiner, however, respectfully disagrees. 
As discussed above and in the rejection of claim 1 below, Shen teaches training the neural network to assess the overall quality as well as individual attributes (i.e. lightning, object emphasis, etc.) based on minimizing the differences between the label information and the output of the neural network. It would not be logical for mere selections of elements from pairs of elements to be the label information, since the output of the neural network is a score. In order to minimize the differences between the output and the label information, the label information would also have to be a score. In Shen the label information is user ratings indicative of the overall quality of the user interface elements or of specific attributes of the user interface elements. When incorporating the teachings of Bailey, the label information would more logically correspond to the generated ranking scores, which are produced from the pairwise selections made by the user. The overall result of the combination would amount to using the pairwise selections by a user to generate the label information [ranking scores] representative of the quality of the training image data [interface elements] in 

II. Various other recited features are taught by the combination of Shen with Bailey, Smith, Shim, and Merhav.

Applicant argues on Page 9 that there is no reason to combine the features “randomly-selected subsets”, “a Bradley-Terry probability model”, and “a neural network that uses rectified linear unit activation” taught by the references. The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Bailey (Paragraph 0032) teaches that the subsets of elements that are presented to a user are randomly-selected, and the motivation to combine Bailey with Shen is taught in Paragraphs 0028-29 of Bailey as described above. Furthermore, one of ordinary skill in the art would know to present elements randomly for selection by a user for the purpose of rating the elements in order to reduce biases during training.

Merhav (Paragraph 0053) teaches that the purpose of incorporating rectified linear functions within neural networks is to provide greater power in uncovering nonlinear relationships between input and output. Since Shen is relied upon for teaching the neural network trained in order to score user interface elements, it would have been obvious to incorporate a rectified linear function as a layer of the neural network in order to improve the results given the teachings of Merhav.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Paragraphs 0021 and 0027 discuss a “specified user interface design parameter.” However, there is no explanation of the specified user interface design parameter being specified by a user, nor disclosure of a user input for specifying the user interface design parameter. The discussion of a specified user interface design parameter in Paragraphs 0021 and 0027 does not imply that the user is the one that specifies the parameter. Rather, these paragraphs teach receiving a user selection of an element that in the user’s subjective opinion more strongly teach a specified design parameter, the specified design parameter being the metric by which the user makes their judgement. The limitations mentioned above, and their position in context with the rest of the claim, change the scope of claim 9 to cover a user selecting the design parameters by which a machine learning engine is trained and thus having the option to generate any number of specifically trained machine learning engines. However, there is insufficient disclosure of such an embodiment of the invention.
Paragraph 0032 and Figure 4 disclose a user input for entering element parameters. See “parameter input” 420 in Figure 4. However, these element parameters are user interface elements such as fonts, pull-down menus, or a CSS object. The “parameter input” 420 therefore does not refer to a “user-specified” design parameter, which are subjective qualities such as “joy”, “stylishness”, and “modernity” as discussed in Paragraph 0027. The text “design parameter X” in Figure 4 is the specified user 
Figure 4 is an embodiment showing generation of a score for user interface elements entered by the user. Figure 4 and Paragraph 0032 therefore corresponds to the limitations recited in lines 1-6 of claim 9 of “receiving… a set of parameters for a set of user interface elements and scoring… multiple respective elements of the user interface elements with different visual characteristics”.
Dependent claims 10 and 12 are rejected due to their dependencies on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0294010 A1) in view of Bailey (US 2018/0039702 A1) and further in view of Smith (US 2019/0080347 A1), Shim (US 2017/0323218 A1), and Merhav (US 2017/0300785 A1).

Regarding Claim 1, Shen teaches a method, comprising: storing, by a computer system, a set of user interface elements that exhibit different visual characteristics… (“the data storage 712 further includes training image data 716 including any information associated with training images used to train a regression CNN 102, 202, 302. For example, in one or more embodiments, the training image data 716 includes user rating data 718 including user-assigned ratings for any number of training images. Additionally, the training image data 716 can include attribute data 720 including information associated with one or more attributes of the training images” Paragraph 
 and training, by the computer system, a machine learning engine to score a subsequently presented input user interface element according to the design parameter, wherein the training uses visual characteristics of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images. In particular, the act 830 can include training, by at least one processor, a regression CNN 102, 202, 302 to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images” Paragraph 0101. See Paragraphs 0102-0111 and Figures 8 and 9 which discuss different embodiments of training a neural network using user rated training images in order to produce aesthetic quality scores and attribute scores for subsequently input images.)
and uses the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure including a pairwise loss model and a regression loss model… the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images.” Paragraph 0102. The user provided ratings are used as label information for the neural network. The neural network is adjusted by 
wherein the machine learning engine is a neural network… (Abstract. “a training structure of the neural network considers differences in user ratings assigned to pairs of training images” Paragraph 0008. See Figure 2 and Paragraph 0044.)
…independently scoring, using the machine learning engine trained according to the user interface design parameter (“in one or more embodiments, the attribute branch 312 includes an attribute loss model for each individual attribute included within the training data. By way of example, one or more embodiments of the attribute branch 312 includes individual attribute loss models corresponding to the following attributes: (1) interesting content, (2) object emphasis, (3) good lighting” Paragraph 0072. In addition to a model that is trained to assess an overall quality, individual models are also trained according to each attribute [design parameter]. Also see Paragraphs 0103 and 0107, which further discusses training models to determine a score for a number of input images for each individual user interface design parameter: “the method 800 includes an act 840 of utilizing the trained neural network to generate an aesthetic quality score for one or more input digital images” Paragraph 0103. The input image is provided after the neural network is trained. Also see Figure 9 steps 930 and 940 and the associated description in Paragraph 0111. Images are independently scored using the trained neural network.)
multiple respective elements of a set of user interface elements with different visual characteristics (“the act 930 involves accessing a digital image from a collection of digital images. As further illustrated in FIG. 9, the method 900 includes an act 940 of 
While Shen teaches users rating content elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
that the images used in training are rated by the same user (Paragraphs 0023, 0032, and 0059)
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality of training images to identify pairs of training images with a predetermined characteristic relationship between selected image pairs” Paragraph 0099), 
Shen does not explicitly teach causing display, by the computer system, of a plurality of randomly-selected subsets of the user interface elements to one or more users… receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset; generating, by the computer system based on the user input… a ranking of the user interface elements according to the design parameter.
However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display, by the computer system, of a plurality of randomly-selected subsets of the user interface elements to one or more users (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” Paragraph 0032. “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user. A survey can include one or more pairwise comparisons, and in the example of FIG. 3A, the survey includes seven pairwise comparisons of which the second pairwise comparison is currently shown to the user” Paragraph 0053. See Figure 3A which shows a subset (a pair) of user interface elements presented to a user.)
…receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. 
generating, by the computer system based on the user input… a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see Paragraph 0054-0058. Using the pairwise comparison data resulting from the user’s selections, a ranking model is produced based on the quality of the content items or a common feature of the content items.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including… selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to scoring and generating design assets with different visual characteristics, teaches and automatically formatting a user interface, including: scoring, using the trained machine learning engine trained according to the user interface design parameter… a set of user interface elements with different visual characteristics; and selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management system 102 may provide an option for automatically modifying one or more attributes of the image 504 (i.e., without user input selecting attributes to change or selecting replacement attribute values). For example, if the user selects the option to automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be advantageous to a content creator to provide recommendations or automatically select attributes that would perform well with audiences before dissemination of the design asset. Furthermore, the above process would, “allow less experienced users, or users who want to save time during creation of an asset, to quickly and easily improve the predicted success of an asset” (Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset on an aesthetic quality determined from the method taught by Shen in view of Bailey in order to further tailor the interface.
Shen in view of Bailey and Smith does not teach generating the ranking using a Bradley-Terry probability model.
However, Shim, which is directed to ranking based on pairwise comparison data, teaches generating the ranking using a Bradley-Terry probability model (“The probability of the result of the comparison that the first item (o.sub.i) is preferred to the second item 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey and Smith by incorporating a Bradley-Terry probability model, as taught by Shim. Since the prior art references use comparisons of elements to determine a ranking, the combination would yield predictable results. As taught by Shim (Paragraph 0061), “The Bradley-Terry model is a model which was suggested to explain preference of a respondent between two items.” It would therefore be obvious for a person of ordinary skill in the art to use the Bradley-Terry model to rank the user interface elements rated by a user.
Shen in view of Bailey, Smith, and Shim does not teach a neural network that uses rectified linear unit activation.
However, Merhav, which is directed to a machine learning engine for determining a qualitative factor of an image, teaches a neural network that uses rectified linear unit activation (“Many different nonlinearities could be used in the nonlinearity layer, including sigmoid, tan h, and rectified linear function. For brevity, one example of nonlinearity will be described here: the rectified linear function. This function is defined by the following” Paragraph 0053. See neural network 400 in Figure 4.)
the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Shim by incorporating a rectified linear function as a neural network layer as taught by Merhav. Since the prior art references are directed to machine learning algorithms for determine a qualitative aspect of a visual element, the combination would yield predictable results. Furthermore, as taught by Merhav (Paragraph 0053), nonlinearity layers, such as rectified linear functions, give neural networks “greater expressive power in uncovering nonlinear relationships between input and output.”

Regarding Claim 2, Shen in view of Bailey, Smith, Shim, and Merhav further teaches wherein the user interface design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute can refer to a feature of the content of a digital image related to an aesthetic value of a digital image. For example, as used herein, an image attribute can refer to features of image content including, but not limited to, (1) interesting content, (2) object emphasis” Paragraph 0070.)

Regarding Claim 8, Shen in view of Bailey, Smith, Shim, and Merhav further teaches wherein each of the subsets include a pair of user interface elements and the user input selects one of the user interface elements (Bailey, “The user interface 300a 

Regarding Claim 13, Shen teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising (See Figure 10 computing device 1000 and memory 1004.)
storing a set of user interface elements that exhibit different visual characteristics… (“the data storage 712 further includes training image data 716 including any information associated with training images used to train a regression CNN 102, 202, 302. For example, in one or more embodiments, the training image data 716 includes user rating data 718 including user-assigned ratings for any number of training images. Additionally, the training image data 716 can include attribute data 720 including information associated with one or more attributes of the training images” Paragraph 0092. Training image data including information about attributes of the images are a set of user interface elements exhibiting different visual characteristics.)
and training a machine learning engine to score a subsequently presented input user interface element according to the design parameter, wherein the training uses visual characteristics of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of 
and uses the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure including a pairwise loss model and a regression loss model… the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images.” Paragraph 0102. The user provided ratings are used as label information for the neural network. The neural network is adjusted by minimizing the difference between the label information (user ratings) and the outputs (predicted ratings) of the neural network. Also see Paragraphs 0107 and 0110.) 
wherein the machine learning engine is a neural network…
…scoring, using the machine learning engine trained according to the user interface design parameter (“in one or more embodiments, the attribute branch 312 includes an attribute loss model for each individual attribute included within the training data. By way of example, one or more embodiments of the attribute branch 312 includes individual attribute loss models corresponding to the following attributes: (1) 
multiple respective elements of a set of user interface elements with different visual characteristics… (“the act 930 involves accessing a digital image from a collection of digital images. As further illustrated in FIG. 9, the method 900 includes an act 940 of generating an aesthetic quality score for the digital image including a plurality of attribute quality scores for the digital image. For example, in one or more embodiments, the aesthetic quality score can include an overall quality score in addition to scores for individual attributes of the digital image”. Paragraph 0111. Also see Paragraph 0083 and Figure 5. Multiple images with different visual characteristics are scored.)
While Shen teaches users rating content elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality 
Shen does not explicitly teach causing display of a plurality of randomly-selected subsets of the user interface elements to one or more users; for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset; generating, based on the user input… a ranking of the user interface elements according to the design parameter;
However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display of a plurality of randomly-selected subsets of the user interface elements to one or more users (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” Paragraph 0032. “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user. A survey can include one or more pairwise comparisons, and in the example of FIG. 3A, the survey includes seven pairwise comparisons of which the second pairwise comparison is currently shown to the user” Paragraph 0053. See Figure 3A which shows a subset (a pair) of user interface elements presented to a user.)
for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. The survey module 104 can receive a user selection for each pairwise comparison in a survey” Paragraph 0034. The selection of a content item indicates the user would prefer viewing the content item more than the other content item.)
generating, based on the user input… a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see Paragraph 0054-0058. Using the pairwise comparison data resulting from the user’s selections, a ranking model is produced based on the quality of the content items or a common feature of the content items.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would therefore be advantageous to use ranking scores generated from pairwise comparisons over user provided rating scores for the reasons taught by Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including… selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to generating design assets with different visual characteristics, teaches and automatically formatting a user interface, including: scoring, using the machine learning engine trained according to the user interface design parameter… a set of user interface elements with different visual characteristics; and selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management system 102 may provide an option for automatically modifying one or more attributes of the image 504 (i.e., without user input selecting attributes to change or selecting replacement attribute values). For example, if the user selects the option to automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets using the machine learning model, and Paragraphs 0047-48 and Figure 2, which discuss the method of training a machine learning model according to individual attributes.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be advantageous to a content creator to provide recommendations or automatically select attributes that would perform well with audiences before dissemination of the design asset. Furthermore, the above process would, “allow less experienced users, or users who want to save time during creation of an asset, to quickly and easily improve the predicted success of an asset” (Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset Shen in view of Bailey in order to further tailor the interface.
Shen in view of Bailey and Smith does not teach generating the ranking using a Bradley-Terry probability model.
However, Shim, which is directed to ranking based on pairwise comparison data, teaches generating the ranking using a Bradley-Terry probability model (“The probability of the result of the comparison that the first item (o.sub.i) is preferred to the second item (o.sub.j), and the probability of the result of the comparison that the second item (o.sub.j) is preferred to the first item (o.sub.i) may be expressed by a certain mathematical model. In the following embodiments, it is assumed that these probabilities of results of comparison follow the Bradley-Terry model” Paragraph 0060-61. Also see Figure 5 and Paragraphs 0067-70.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey and Smith by incorporating a Bradley-Terry probability model, as taught by Shim. Since the prior art references use comparisons of elements to determine a ranking, the combination would yield predictable results. As taught by Shim (Paragraph 0061), “The Bradley-Terry model is a model which was suggested to explain preference of a respondent between two items.” It would therefore be obvious for a person of ordinary skill in the art to use the Bradley-Terry model to rank the user interface elements rated by a user.
Shen in view of Bailey, Smith, and Shim does not teach a neural network that uses rectified linear unit activation.
However, Merhav, which is directed to a machine learning engine for determining a qualitative factor of an image, teaches a neural network that uses rectified linear unit activation (“Many different nonlinearities could be used in the nonlinearity layer, including sigmoid, tan h, and rectified linear function. For brevity, one example of nonlinearity will be described here: the rectified linear function. This function is defined by the following” Paragraph 0053. See neural network 400 in Figure 4.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Shim by incorporating a rectified linear function as a neural network layer as taught by Merhav. Since the prior art references are directed to machine learning algorithms for determine a qualitative aspect of a visual element, the combination would yield predictable results. Furthermore, as taught by Merhav (Paragraph 0053), nonlinearity layers, such as rectified linear functions, give neural networks “greater expressive power in uncovering nonlinear relationships between input and output.”

Regarding Claim 14, Shen in view of Bailey, Smith, Shim, and Merhav further teaches wherein the user interface design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute interesting content, (2) object emphasis” Paragraph 0070.)

Regarding Claim 20, Shen in view of Bailey, Smith, Shim, and Merhav further teaches wherein each of the subsets include a pair of user interface elements and the user input selects one of the user interface elements (Bailey, “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user… The pairwise comparison can include a first or left content item 310 and a second or right content item 320… The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. Also see Paragraph 0032.)

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0294010 A1) in view of Bailey (US 2018/0039702 A1) and further in view of Smith (US 2019/0080347 A1), Shim (US 2017/0323218 A1), Merhav (US 2017/0300785 A1), and Gibiansky (US 2016/0110657 A1).

Regarding Claim 9, Shen teaches a method, comprising: receiving, by a computer system, a set of parameters for a set of user interface elements (“The input image data 714 can include any information associated with a digital image to be rated using a trained regression CNN 102, 202, 302. For example, in one or more embodiments, the input image data 714 includes attribute information, a content type for 
and scoring, by the computer system using a machine learning engine that receives the set of parameters as input, multiple respective elements of the user interface elements according to a… design parameter… (“As further illustrated in FIG. 9, the method 900 includes an act 940 of generating an aesthetic quality score for the digital image including a plurality of attribute quality scores for the digital image. For example, in one or more embodiments, the aesthetic quality score can include an overall quality score in addition to scores for individual attributes of the digital image. In one or more embodiments, generating the aesthetic quality score involves generating, by at least one processor, an aesthetic quality score for the digital image and an attribute quality score for each of a plurality of attributes of the digital image” Paragraph 0111. The input user interface element (an image) and its attributes are scored based on a plurality of design parameters (attributes), including the quality of the image.) 
wherein the machine learning engine was trained, prior to the scoring, by: (See Figure 9 and Paragraph 0107: the steps of training the machine learning engine 910 and 920 occur before the steps of scoring an image 930 and 940. Also see Figure 8 step 840 which happens after the machine learning engine is trained.)
storing a set of user interface elements that exhibit different visual characteristics (“the data storage 712 further includes training image data 716 including any 
…and training the machine learning engine using parameters of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images. In particular, the act 830 can include training, by at least one processor, a regression CNN 102, 202, 302 to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images” Paragraph 0101. See Paragraphs 0102-0111 and Figures 8 and 9 which discuss different embodiments of training a neural network using user rated training images in order to produce aesthetic quality scores and attribute scores for subsequently input images.)
and using the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure 
wherein the machine learning engine is a neural network… (Abstract. “a training structure of the neural network considers differences in user ratings assigned to pairs of training images” Paragraph 0008. See Figure 2 and Paragraph 0044.)
While Shen teaches users rating user interface elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality of training images to identify pairs of training images with a predetermined characteristic relationship between selected image pairs” Paragraph 0099), Shen does not explicitly teach causing display of a plurality of randomly-selected subsets of the user interface elements to one or more users… for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit the design parameter relative to other user interface elements in that subset; generating, based on the user input, a ranking of the user interface elements according to the design parameter.
	However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display of a plurality of randomly-selected subsets of the user interface elements to one or more users… (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” Paragraph 0032. “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user. A survey can include one or more pairwise comparisons, and in the example of FIG. 3A, the survey includes seven pairwise comparisons of which the second pairwise comparison is currently shown to the user” Paragraph 0053. See Figure 3A which shows a subset (a pair) of user interface elements presented to a user.)
for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit the design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. The survey module 104 can receive a user 
generating, based on the user input, a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see Paragraph 0054-0058. Using the pairwise comparison data resulting from the user’s selections, a ranking model is produced based on the quality of the content items or a common feature of the content items.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to generating design assets with different visual characteristics, teaches scoring, by the computer system using a machine learning engine that receives the set of parameters as input, the user interface elements according to a… design parameter; and automatically formatting a user interface, including selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management system 102 may provide an option for automatically modifying one or more attributes of the image 504 (i.e., without user input selecting attributes to change or selecting replacement attribute values). For example, if the user selects the option to automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be advantageous to a content creator to provide recommendations or automatically select attributes that would perform well with audiences before dissemination of the design asset. Furthermore, the above process would, “allow less experienced users, or users who want to save time during creation of an asset, to quickly and easily improve the predicted success of an asset” (Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset on an aesthetic quality determined from the method taught by Shen in view of Bailey in order to further tailor the interface.
Shen in view of Bailey and Smith does not teach generating the ranking using a Bradley-Terry probability model.
However, Shim, which is directed to ranking based on pairwise comparison data, teaches generating the ranking using a Bradley-Terry probability model (“The probability of the result of the comparison that the first item (o.sub.i) is preferred to the second item 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey and Smith by incorporating a Bradley-Terry probability model, as taught by Shim. Since the prior art references use comparisons of elements to determine a ranking, the combination would yield predictable results. As taught by Shim (Paragraph 0061), “The Bradley-Terry model is a model which was suggested to explain preference of a respondent between two items.” It would therefore be obvious for a person of ordinary skill in the art to use the Bradley-Terry model to rank the user interface elements rated by a user.
Shen in view of Bailey, Smith, and Shim does not teach a neural network that uses rectified linear unit activation.
However, Merhav, which is directed to a machine learning engine for determining a qualitative factor of an image, teaches a neural network that uses rectified linear unit activation (“Many different nonlinearities could be used in the nonlinearity layer, including sigmoid, tan h, and rectified linear function. For brevity, one example of nonlinearity will be described here: the rectified linear function. This function is defined by the following” Paragraph 0053. See neural network 400 in Figure 4.)
the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Shim by incorporating a rectified linear function as a neural network layer as taught by Merhav. Since the prior art references are directed to machine learning algorithms for determine a qualitative aspect of a visual element, the combination would yield predictable results. Furthermore, as taught by Merhav (Paragraph 0053), nonlinearity layers, such as rectified linear functions, give neural networks “greater expressive power in uncovering nonlinear relationships between input and output.”
While Smith teaches training the machine learning model based on individual design attributes (Paragraph 0048) and Shen teaches generating individual attribute machine learning models, such as an “interesting content” model and a “object emphasis” model (Paragraph 0071-72, 0107), Shen in view of Bailey, Smith, Shim, and Merhav does not explicitly teach that the scoring of the user interface elements is done according to a user-specified design parameter.
However, Gibiansky, which is directed to configuring a machine learning algorithm based on user selections, teaches a user-specified design parameter (“a user can also control the tuning process by providing user-provided information with different commands. Examples of user provided information include, but are not limited to, a limitation to a particular machine learning method, a constraint on one or more on one or more parameters (e.g. setting a single value; one or more of a minimum, a maximum, and a step size; a distribution of values, any other function which determines the value a scoring measure of fitness, defining a stop criteria, specifying previously learned parameter settings, specifying a number and/or type of machine learning models” Paragraph 0108. See Figure 6, which shows a plurality of features a user can select in order to tailor a machine learning model.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the machine learning models trained according to individual design parameters taught by Shen in view of Bailey, Smith, Shim, and Merhav by allowing a user to select the specified user interface design parameter as taught by Gibiansky. Since the references are directed to methods of training machine learning models, the combination would yield predictable results. Such an implementation would amount to a user selecting a specific parameter, such as “interesting content” or “object emphasis” as taught by Shen (Paragraph 0073), by which they want a digital design to be scored. As suggested by Gibiansky (Paragraph 0022), allowing a user to specify machine learning model parameters is advantageous for an expert user with knowledge of a domain. Furthermore, any user would be able to focus on a parameter of interest to them, improving the user experience.

Regarding Claim 10, Shen in view of Bailey, Smith, Shim, Merhav, and Gibiansky further teaches wherein the design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute can refer to a feature of the content of a digital image related to an aesthetic value of a interesting content, (2) object emphasis” Paragraph 0070.)


Regarding Claim 12, Shen in view of Bailey, Smith, Shim, Merhav, and Gibiansky further teaches wherein the scoring a given user interface element is performed independently of other user interface elements (Shen, “the method 800 includes an act 840 of utilizing the trained neural network to generate an aesthetic quality score for one or more input digital images” Paragraph 0103. The input image is provided after the neural network is trained. Also see Figure 9 steps 930 and 940 and the associated description in Paragraph 0111. Images are independently scored using the trained neural network. Also see Paragraphs 0030 and 0110 of Smith, which discuss determining an attribute score for each individual attribute [interface element] in a design asset.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173